Citation Nr: 1119796	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-30 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September to December 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that she experienced ankle, knee, and back injuries in military service, stemming from basic training exercises. She is service-connected for a back disability and previously chose not to pursue a claim for entitlement to service connection for bilateral ankle injuries, filed in February 2008.

An August 2007 entrance examination is negative for any reported knee pain or disabilities. While in-service treatment for ankle and back injuries is documented, service treatment records do not mention associated knee injuries. An October 2007 medical evaluation board report notes "pain" since the second week of basic training. X-rays revealed bilateral stress fractures of the feet. The report notes that, due specifically to bilateral foot pain, the Veteran was unable to successfully complete military training. The report does not specifically mention knee pain or any diagnosed knee disabilities. 

The Veteran contends, in August and September 2009 lay statements, that she sought treatment for pain and swelling in her ankles, knees, and back, but that military medical providers did not take her complaints of knee pain seriously.

At a July 2008 VA examination, the Veteran was diagnosed with a current bilateral knee disability, patellofemoral stress syndrome. No etiology for this disability was noted in the examination report, though the report includes an extensive history of knee pain and swelling in military service.

The Veteran was afforded a second VA examination in May 2010. The examination report indicates that only the feet and spine were examined. There is no mention of patellofemoral stress syndrome or any other bilateral knee disability in the May 2010 report. Further medical development is required to comply with the duty to assist the Veteran. See 38 U.S.C.A. § 5103A (West 2002). 

Accordingly, the case is REMANDED for the following actions:


1. Ask the Veteran to identify all records of VA and non-VA health care providers who have treated her for a bilateral knee disability. Obtain appropriate authorizations for release of medical information and relevant records from each health care provider the Veteran identifies. 

a. Advise the Veteran that, with respect to private medical evidence, she may alternatively obtain the records on her own and submit them to the RO/AMC. 

b. The records sought must include any relevant records of VA treatment created or updated after July 2009.

2. Wait an appropriate time period for the Veteran to respond; then schedule the Veteran for a VA examination by a clinician with appropriate expertise. The purpose of the examination is to determine whether any current knee disability had its onset during active service or is related to any incident of service and to determine whether the symptoms reported since separation show chronicity and continuity of a service-incurred condition. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the clinician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The clinician must review all medical and lay evidence associated with the claims folder, including: (i) an August 2007 service entrance examination and an October 2007 medical evaluation board report; (ii) August and September 2009 lay statements from the Veteran, indicating that physical training in service caused ankle, knee, and back pain, for which she sought treatment in service; and (iii) a report from a July 2008 VA examination, in which patellofemoral stress syndrome was diagnosed, with no etiology noted.

c. The clinician must consider the Veteran's lay testimony regarding her symptomatology during and since service and determine and note in his or her report whether there is a medical basis for discounting the credibility or reliability of the history provided by the Veteran. 

d. If deemed appropriate by the clinician, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

e. The clinician must provide a diagnosis for each knee abnormality or disability found from considering the claims file and from examining the Veteran. 

f. For each abnormality or disability diagnosed, the clinician must specifically opine whether that condition began during service, was chronically worsened during service, or is related to any incident of service. 

g. In all conclusions, the clinician must identify and explain the medical basis or bases of his or her opinion with reference to the claims file. If the clinician is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

3. Readjudicate the claim for entitlement to service connection for a bilateral knee disability. If the benefits sought remain denied, provide the Veteran and her representative with a supplemental statement of the case and an appropriate period of time for response. 

4. Thereafter, subject to current appellate procedure, return the case to the Board for further consideration, if otherwise in order. No action is required of the Veteran until she is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO/AMC and the Veteran are advised that the Board is obligated by law to ensure that the RO/AMC complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO/AMC is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



